Exhibit 10.5

 

RESTRICTED STOCK UNIT AGREEMENT
UNDER THE AVANT IMMUNOTHERAPEUTICS, INC.
1999 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:  Una S. Ryan, Ph.D.

No. of Restricted Stock Units Granted:  400,000

Grant Date:  September 18, 2003

 

Pursuant to the AVANT Immunotherapeutics, Inc. 1999 Stock Option and Incentive
Plan (the “Plan”) as amended through the date hereof, AVANT Immunotherapeutics,
Inc. (the “Company”) hereby grants a deferred stock award consisting of the
number of Restricted Stock Units listed above (an “Award”) to the Grantee named
above.  Each “Restricted Stock Unit” shall relate to one share of Common Stock,
par value $.001 per share (the “Stock”) of the Company specified above, subject
to the restrictions and conditions set forth herein and in the Plan.

 


1.                                       ACCEPTANCE OF AWARD.  THE GRANTEE SHALL
HAVE NO RIGHTS WITH RESPECT TO THIS AWARD UNLESS SHE SHALL HAVE ACCEPTED THIS
AWARD WITHIN 90 DAYS OF RECEIPT HEREOF BY SIGNING AND DELIVERING TO THE COMPANY
A COPY OF THIS AWARD AGREEMENT.  ANY CONSIDERATION DUE TO THE COMPANY ON THE
ISSUANCE OF THE AWARD HAS BEEN DEEMED TO BE SATISFIED BY PAST SERVICES RENDERED
BY THE GRANTEE TO THE COMPANY.


 


2.                                       RESTRICTIONS ON TRANSFER OF AWARD.  THE
AWARD SHALL NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ENCUMBERED
OR DISPOSED OF BY THE GRANTEE, UNTIL (I) THE RESTRICTED STOCK UNITS HAVE VESTED
AS PROVIDED IN SECTION 3 OF THIS AGREEMENT, (II) THE DEFERRAL PERIOD HAS
EXPIRED, AND (III) A CERTIFICATE HAS BEEN ISSUED PURSUANT TO SECTION 6 OF THIS
AGREEMENT.


 


3.                                       VESTING OF RESTRICTED STOCK UNITS.  THE
RESTRICTED STOCK UNITS SHALL VEST IN ACCORDANCE WITH THE SCHEDULE SET FORTH
BELOW, PROVIDED IN EACH CASE THAT THE GRANTEE IS THEN, AND SINCE THE GRANT DATE
HAS CONTINUOUSLY BEEN, EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES.


 

Incremental (Aggregate)
Number of
Restricted Stock Units Vested

 

Vesting Date

 

 

 

 

 

100,000 (100,000)

 

July 17, 2004

 

100,000 (200,000)

 

July 17, 2005

 

100,000 (300,000)

 

July 17, 2006

 

100,000 (400,000)

 

July 17, 2007

 

 

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 3.  Notwithstanding the foregoing, the Grantee shall become
vested in the Restricted Stock Units prior to the Vesting Date set forth above
in the following circumstances:

 

--------------------------------------------------------------------------------


 


(A)          IMMEDIATELY PRIOR TO THE CONSUMMATION OF A CHANGE OF CONTROL, ALL
RESTRICTED STOCK UNITS THAT HAVE NOT PREVIOUSLY BEEN FORFEITED SHALL IMMEDIATELY
VEST; PROVIDED THAT THE GRANTEE IS THEN EMPLOYED BY THE COMPANY OR ITS
SUBSIDIARIES.


 


(B)         IN THE EVENT OF THE GRANTEE’S EMPLOYMENT TERMINATES ON ACCOUNT OF
DEATH OR DISABILITY, ALL RESTRICTED STOCK UNITS THAT HAVE NOT PREVIOUSLY BEEN
FORFEITED SHALL IMMEDIATELY VEST.


 


(C)          IN THE EVENT THE GRANTEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE, ALL RESTRICTED STOCK UNITS THAT HAVE NOT PREVIOUSLY BEEN
FORFEITED SHALL IMMEDIATELY VEST.  FOR PURPOSES HEREOF, “CAUSE” SHALL HAVE THE
SAME MEANING AS SET FORTH IN THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BETWEEN THE COMPANY AND THE GRANTEE DATED AUGUST 20, 1998, AS AMENDED FROM TIME
TO TIME.


 


4.                                       FORFEITURE.  IN THE EVENT THE COMPANY
TERMINATES THE GRANTEE’S EMPLOYMENT FOR CAUSE OR THE GRANTEE TERMINATES HER
EMPLOYMENT ON HER OWN INITIATIVE (IT BEING UNDERSTOOD THAT IN THIS CONTEXT, A
TERMINATION OF EMPLOYMENT ON THE GRANTEE’S OWN INITIATIVE DOES NOT INCLUDE A
TERMINATION DUE TO HER DEATH OR DISABILITY), ALL RESTRICTED STOCK UNITS THAT
HAVE NOT PREVIOUSLY BEEN FORFEITED ON SUCH DATE SHALL BE IMMEDIATELY FORFEITED
TO THE COMPANY.


 


5.                                       DIVIDEND EQUIVALENTS.


 


(A)          IF ON ANY DATE THE COMPANY SHALL PAY ANY DIVIDEND ON SHARES OF
STOCK OF THE COMPANY, THE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE
GRANTEE SHALL, AS OF SUCH DATE, BE INCREASED BY AN AMOUNT DETERMINED BY THE
FOLLOWING FORMULA:


 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to the Grantee as of the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

 


(B)         IN THE CASE OF A DIVIDEND PAID ON STOCK IN THE FORM OF STOCK,
INCLUDING WITHOUT LIMITATION A DISTRIBUTION OF STOCK BY REASON OF A STOCK
DIVIDEND, STOCK SPLIT OR OTHERWISE, THE NUMBER OF RESTRICTED STOCK UNITS
CREDITED TO THE GRANTEE SHALL BE INCREASED BY A NUMBER EQUAL TO THE PRODUCT OF
(I) THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS THAT HAVE BEEN AWARDED TO THE
GRANTEE THROUGH THE RELATED DIVIDEND RECORD DATE, AND (II) THE NUMBER OF SHARES
OF STOCK (INCLUDING ANY FRACTION THEREOF) PAYABLE AS DIVIDEND ON ONE SHARE OF
STOCK.  IN THE CASE OF A DIVIDEND PAYABLE IN PROPERTY OTHER THAN SHARES OF STOCK
OR CASH, THE PER SHARE OF STOCK VALUE OF SUCH DIVIDEND SHALL BE DETERMINED IN
GOOD FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY AND SHALL BE CONVERTED TO
ADDITIONAL RESTRICTED STOCK UNITS BASED ON THE FORMULA IN (A) ABOVE.  ANY


 


2

--------------------------------------------------------------------------------



 


ADDITIONAL RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE VESTING AND
RESTRICTIONS OF THIS AGREEMENT IN THE SAME MANNER AND FOR SO LONG AS THE
RESTRICTED STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT TO WHICH THEY RELATE
REMAIN SUBJECT TO SUCH VESTING AND RESTRICTIONS, AND SHALL BE PROMPTLY FORFEITED
TO THE COMPANY IF AND WHEN SUCH RESTRICTED STOCK UNITS ARE SO FORFEITED.


 


6.                                       RECEIPT OF SHARES OF STOCK.


 


(A)          AS SOON AS PRACTICABLE FOLLOWING THE DATE THE GRANTEE TERMINATES
EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES (THE “DEFERRAL PERIOD”), THE
COMPANY SHALL ISSUE TO THE GRANTEE A CERTIFICATE REPRESENTING THE NUMBER OF
SHARES OF STOCK EQUAL TO THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS CREDITED
TO THE GRANTEE THAT HAVE VESTED PURSUANT TO SECTION 3 OF THIS AGREEMENT ON SUCH
DATE IN FULL SATISFACTION OF SUCH RESTRICTED STOCK UNITS.


 


(B)         UPON A CHANGE OF CONTROL, THE COMPANY SHALL ISSUE TO THE GRANTEE A
CERTIFICATE REPRESENTING THE NUMBER OF SHARES OF STOCK EQUAL TO THE AGGREGATE
NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE GRANTEE ON SUCH DATE
(DETERMINED AFTER GIVING EFFECT TO SECTION 3(A) ABOVE) IN FULL SATISFACTION OF
SUCH RESTRICTED STOCK UNITS; PROVIDED, HOWEVER, THAT IN THE EVENT THE COMPANY IS
INVOLVED IN A TRANSACTION IN WHICH SHARES OF STOCK WILL BE EXCHANGED FOR CASH OR
OTHER CONSIDERATION, THE COMPANY SHALL ISSUE TO THE GRANTEE IMMEDIATELY PRIOR TO
THE CONSUMMATION OF SUCH TRANSACTION A CERTIFICATE REPRESENTING THE NUMBER OF
SHARES OF STOCK EQUAL TO THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS CREDITED
TO THE GRANTEE ON SUCH DATE (DETERMINED AFTER GIVING EFFECT TO SECTION 3(A)
ABOVE).


 


(C)          IN EACH INSTANCE ABOVE, THE CERTIFICATE OR CERTIFICATES ISSUED TO
THE GRANTEE COVERING THE SHARES OF STOCK SHALL BE SUBJECT TO THE PAYMENT BY THE
GRANTEE BY CASH OR OTHER MEANS ACCEPTABLE TO THE COMPANY OF ANY FEDERAL, STATE,
LOCAL AND OTHER APPLICABLE TAXES REQUIRED TO BE WITHHELD IN CONNECTION WITH SUCH
ISSUANCE IN ACCORDANCE WITH SECTION 9 OF THIS AGREEMENT.  THE GRANTEE
UNDERSTANDS THAT ONCE A CERTIFICATE HAS BEEN DELIVERED TO THE GRANTEE IN RESPECT
OF THE RESTRICTED STOCK UNITS, THE GRANTEE WILL BE FREE TO SELL THE SHARES OF
STOCK EVIDENCED BY SUCH CERTIFICATE, SUBJECT TO APPLICABLE REQUIREMENTS OF
FEDERAL AND STATE SECURITIES LAWS.  IMMEDIATELY AFTER THE ISSUANCE OF SHARES OF
STOCK, THIS AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT.


 


7.                                       INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED
BY ALL THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE
ADMINISTRATOR SET FORTH IN SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS
AGREEMENT SHALL HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT
MEANING IS SPECIFIED HEREIN.


 


8.                                       TRANSFERABILITY OF THIS AGREEMENT. 
THIS AGREEMENT IS PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT
TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION.


 


9.                                       TAX WITHHOLDING.  THE GRANTEE SHALL,
NOT LATER THAN THE DATE AS OF WHICH THE RECEIPT OF THIS AWARD BECOMES A TAXABLE
EVENT FOR FEDERAL INCOME TAX PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS
SATISFACTORY TO THE ADMINISTRATOR FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL
TAXES REQUIRED BY LAW TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE


 


3

--------------------------------------------------------------------------------



 


GRANTEE MAY ELECT TO HAVE THE REQUIRED MINIMUM TAX WITHHOLDING OBLIGATION
SATISFIED, IN WHOLE OR IN PART, BY (I) AUTHORIZING THE COMPANY TO WITHHOLD FROM
SHARES OF STOCK TO BE ISSUED, OR (II) TRANSFERRING TO THE COMPANY, A NUMBER OF
SHARES OF STOCK WITH AN AGGREGATE FAIR MARKET VALUE THAT WOULD SATISFY THE
WITHHOLDING AMOUNT DUE.


 


10.                                 MISCELLANEOUS.


 


(A)          NOTICE HEREUNDER SHALL BE GIVEN TO THE COMPANY AT ITS PRINCIPAL
PLACE OF BUSINESS, AND SHALL BE GIVEN TO THE GRANTEE AT THE ADDRESS SET FORTH
BELOW, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY
FURNISH TO THE OTHER PARTY IN WRITING.


 


(B)         THIS AGREEMENT DOES NOT CONFER UPON THE GRANTEE ANY RIGHTS WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY.


 

 

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ J. Barrie Ward

 

 

J. Barrie Ward, Director

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

September 18, 2003

 

/s/ Una S. Ryan

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

Una S. Ryan

 

 

 

 

 

329 Hammond St.

 

 

 

 

 

Chestnut Hill, MA 02467

 

4

--------------------------------------------------------------------------------